                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ZANE COLBERT,                                :    CIVIL NO. 1:18-CV-2422
                                             :
              Petitioner                     :    (Chief Judge Conner)
                                             :
       v.                                    :
                                             :
LAWRENCE MAHALLAY, et al.,                   :
                                             :
              Respondents                    :

                                         ORDER

       AND NOW, this 5th day of June, 2019, upon consideration of petitioner’s

motion (Doc. 4) for appointment of counsel and request for an evidentiary hearing,

see 18 U.S.C. § 3006A(a)(2) (“Whenever . . . the court determines that the interests of

justice so require, representation may be provided for any financially eligible

person who . . . is seeking relief under [28 U.S.C.] section 2254 . . . ”), and it

appearing that the claims of the petition for writ of habeas corpus, alleging that he

was wrongfully convicted in the Court of Common Pleas of Dauphin County, do not

present complex legal or factual issues, see id. (remarking on wide discussion of

issues), and, it further appearing that petitioner is capable of properly and forcefully

prosecuting his claims with adequate factual investigation and appropriate citations

to governing authority, see Reese v. Fulcomer, 946 F.2d 247, 263 (3d Cir. 1991)

(identifying merit and complexity of petitioner’s claims as factors in whether to

appoint counsel); Blasi v. Attorney Gen., 30 F. Supp. 2d 481, 489 (M.D. Pa. 1998)

(citing Tabron v. Grace, 6 F.3d 147, 155-57 (3d Cir. 1993)), aff’d, 275 F.3d 33 (3d Cir.
2001), and the court finding that the interests of justice do not require the

appointment of counsel for petitioner at this stage of the proceedings, see 18 U.S.C.

§ 3006A(a)(2), it is hereby ORDERED that the motion (Doc. 4) is DENIED. If the

court determines that an evidentiary hearing should be held or if further

proceedings otherwise demonstrate the need for counsel, the matter will be

reconsidered either sua sponte or upon motion of petitioner.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania




                                           2
